

Exhibit 10.1


[FORM OF]
DEFERRED STOCK UNIT AWARD AGREEMENT


DEFERRED STOCK UNIT AWARD AGREEMENT dated as of the __ day of ________ 20__ (the
“Award Agreement”), by and between Redwood Trust, Inc., a Maryland corporation
(the “Company”), and______________, an employee of the Company (the
“Participant”).
 
Pursuant to the 2002 Redwood Trust, Inc. Incentive Stock Plan (the “Plan”), the
Compensation Committee (the “Committee”) has determined that the Participant is
to be granted a Deferred Stock Unit award for shares of the Company’s common
stock, par value $0.01 per share, on the terms and conditions set forth herein
(the “Award”), and the Company hereby grants such Award.  This Award is being
made in connection with a deferral of compensation by the Participant pursuant
to the Redwood Trust, Inc. Executive Deferred Compensation Plan (the “Deferred
Compensation Plan”) and the executed Deferral Election attached hereto as
Exhibit A (the “Deferral Election”). Any capitalized terms not defined herein
shall have the meaning set forth in the Plan or the Deferred Compensation Plan,
as applicable.
 
1.           Number of Shares Awarded; Deferral Election.  This Award entitles
the Participant to receive _________ shares of the Company’s common stock, par
value $0.01 per share (the “Award Shares”), upon expiration of the Restricted
Period described below.
 
2.           Dividends.  Notwithstanding Section 7(3)(b) of the Plan, the number
of Award Shares set forth in Section 1 shall not be adjusted to reflect the
payment of regular cash dividends declared on the Company’s common stock during
the Restricted Period.  The Participant will instead be entitled to dividend
equivalent payments (“DERs”) with respect to the Award Shares pursuant to the
Plan or the Deferred Compensation Plan and in accordance with the applicable
Deferral Election.
 
3.           Vesting and Restricted Periods.  The Award shares shall vest on the
following schedule:
 
  As of _________ __, 20__, 25%
 
  At the beginning of each subsequent calendar quarter, 6.25%;
 
  All Award shares shall be fully vested as of _________ __, 20__,.
 
Award Shares that have become vested are referred to as “Vested Award
Shares”.  The period from the date of this Award to the applicable date or dates
specified for delivery of such shares is referred to as the “Restricted Period”.

 
-1-

--------------------------------------------------------------------------------

 

No Award Shares shall be credited to Participant’s Deferral Account until they
have become Vested Award Shares.  Vested Award Shares shall be delivered to the
Participant at the time or times provided in the Deferral Election and the
Deferred Compensation Plan (or any re-deferral election made in accordance with
Section 409A and the terms of the Deferred Compensation Plan).  Upon termination
of employment with the Company for any reason prior to expiration of the
Restricted Period, any Award Shares not vested at the time of such termination
shall become ineligible for crediting to Participant’s Deferral Account and
shall be forfeited.  Vested Award Shares shall not be forfeited in the event of
termination of employment but rather delivery of such shares shall continue to
be governed by the terms of the Deferral Election and the Deferred Compensation
Plan (or any re-deferral election made in accordance with Section 409A and the
terms of the Deferred Compensation Plan).
 
4.           At-Will Employment.  This Award Agreement is not an employment
contract and nothing in this Award Agreement shall be deemed to create in any
way whatsoever any obligation of the Participant to continue in the employ of
the Company or on the part of the Company to continue the employment of the
Participant with the Company.  It is understood and agreed to by the Participant
that the Award and participation in the Plan or the Deferred Compensation Plan
does not alter the at-will nature of Participant’s relationship with the Company
(subject to the terms of any separate employment agreement Participant may have
with the Company).  The at-will nature of Participant’s relationship with the
Company can only be altered by a writing signed by both the Participant and the
President of the Company.
 
5.           Notices.  Any notice required or permitted under this Award
Agreement shall be deemed given when delivered personally, or when deposited in
a United States Post Office, postage prepaid, addressed, as appropriate, to the
Participant either at the Participant’s address set forth below or such other
address as the Participant may designate in writing to the Company, and to the
Company:  Attention:  General Counsel, at the Company’s address or such other
address as the Company may designate in writing to the Participant.
 
6.           Failure to Enforce Not a Waiver.  The failure of the Company to
enforce at any time any provision of this Award Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.
 
7.           Existing Agreements.  This Award Agreement does not supersede nor
does it modify any existing agreements between the Participant and the Company.
 
8.           Governing Law.  This Award Agreement shall be governed by and
construed according to the laws of the State of Maryland without regard to its
principles of conflict of laws.
 
9.           Incorporation of Plan.  The Plan and the Deferred Compensation Plan
are incorporated by reference and made a part of this Award Agreement, and this
Award Agreement is subject to all terms and conditions of the Plan and the
Deferred Compensation Plan as in effect from time to time.  Notwithstanding the
foregoing, this Award Agreement is intended to comply with Section 409A of the
Code and this Award Agreement, the Plan and Deferred Compensation Plan shall be
interpreted in a manner consistent with such intent, and any provisions of this
Agreement, the Plan or the Deferred Compensation Plan that would cause the Award
to fail to satisfy the requirements for an effective deferral of compensation
under Section 409A of the Code shall have no force and effect.

 
-2-

--------------------------------------------------------------------------------

 
 
10.         Amendments.   This Award Agreement may be amended or modified at any
time by an instrument in writing signed by the parties hereto.  Notwithstanding
the foregoing, the Deferral Election shall be irrevocable and the dates
specified for distribution of Vested Award Shares may not be modified after the
date hereof except as otherwise permitted under Section 409A of the Code.
 
[Signature page follows.]

 
-3-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Award Agreement on the day
and year first above written.


REDWOOD TRUST, INC.
   
By:
   
Martin S. Hughes
 
President & Chief Executive Officer
 
One Belvedere Place, Suite 300
 
Mill Valley, CA  94941
   
The undersigned hereby accepts and agrees to all the terms and provisions of
this Award Agreement and to all the terms and provisions of the Plan herein
incorporated by reference.
   
[Insert Participant Name]
c/o Redwood Trust, Inc.
One Belvedere Place, Suite 300
Mill Valley, CA  94941


 
-4-

--------------------------------------------------------------------------------

 